Order entered February 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00237-CV

           IN RE EDWARD W. MANDEL AND IGOR SHABANETS, Relators

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00519-2013

                                           ORDER
                          Before Justices Bridges, Evans, and Lewis

       The Court has before it relators’ petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by March 4, 2013.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE